In the Supreme Court of Georgia



                                       Decided: August 10, 2021


                S21A0865. HINTON v. THE STATE.


     NAHMIAS, Chief Justice.

     Appellant Lamontez Hinton was convicted of malice murder

and other crimes related to the shooting death of Kilon Williams and

the armed robbery of Williams’s friend Nicholas Gibson. Appellant

contends that the evidence presented at his trial was legally

insufficient to support his convictions and that the trial court should

have granted him a new trial under the “thirteenth juror” standard.

Those contentions have no merit, so we affirm Appellant’s

convictions except for his conviction for the aggravated assault of

Gibson, which we vacate because it should have been merged into

Appellant’s conviction for the armed robbery of Gibson. 1


     1 Williams was killed on July 3, 2014. On January 2, 2015, a Fulton
County grand jury indicted Appellant and Fernando Hogan for malice murder,
      1. (a) In the unsuccessful appeal of Appellant’s co-defendant,

Fernando Hogan, we summarized the evidence presented at their

joint trial as follows:

            Viewed in the light most favorable to the jury’s
      verdicts, the evidence presented at [the] trial showed
      that, in the early morning hours of July 3, 2014, Williams
      and Gibson, who were going to a bar, parked their car on
      a side street near Ponce de Leon Avenue in Atlanta.
      Gibson began to walk to the bar, while Williams remained
      in the car to text someone. After Gibson had walked for
      about two minutes, he saw a man standing on the street
      apparently directing someone who was trying to park his
      car. But the parking job was a ruse, and the man who
      appeared to be directing the car pulled a gun on Gibson


two counts of felony murder (based on possession of a firearm by a convicted
felon and aggravated assault), armed robbery of Gibson, aggravated assault of
Williams, aggravated assault of Gibson, conspiracy to commit armed robbery
of Gibson, possession of a firearm by a convicted felon, and possession of a
firearm during the commission of a felony. Appellant and Hogan’s joint trial
began on September 26, 2016, and on October 4, the jury found Appellant
guilty of all counts and Hogan not guilty of malice murder but guilty of the
remaining charges. The trial court sentenced Appellant to serve life in prison
for malice murder; 20 consecutive years for armed robbery; 20 years for the
aggravated assault of Gibson and five years for firearm possession by a
convicted felon, both concurrent with the armed robbery sentence; and five
years for the possession of a firearm during the commission of a felony,
consecutive to the armed robbery sentence. The remaining counts were vacated
or merged. As discussed in Division 2 below, the aggravated assault count
related to Gibson also should have been merged. Appellant filed a timely
motion for new trial, which the trial court denied in August 2018. He then filed
a timely notice of appeal, and the case was docketed in this Court for the April
2021 term and submitted for a decision on the briefs.
                                        2
     and told him to strip down to his underwear. Gibson did
     so, leaving his wallet, watch, glasses, cell phone, and
     clothes on the ground. The driver then got out of the car
     and picked up the items. The armed man told Gibson to
     run, and Gibson began to walk away quickly. The armed
     man then got into the car, and the occupants of the car
     drove to where Williams was parked. The armed man
     jumped out of the car, shot Williams several times,
     [killing him], and got back into the car. The occupants of
     the car then sped off.

           At trial, Gibson identified the driver as Hogan and
     the armed man as . . . [Appellant]. Evidence was
     introduced that, after Gibson’s phone was stolen, multiple
     calls were placed to a phone number belonging to Hogan’s
     cousin, Lanquesha Washington. The evidence showed
     that on the morning of July 3, Hogan called Washington
     from a phone number that Washington did not recognize.
     Hogan, sounding scared, told her that he and [Appellant]
     had been in an altercation, saying that they had robbed
     someone or had been the victims of a robbery. According
     to Washington, Hogan added that a shooting had occurred
     and that he thought someone might have died. Later in
     the day on July 3, Washington went to her mother’s
     house, where Hogan lived, and talked with Hogan there.
     Washington saw Hogan with a black wallet that did not
     belong to him and overheard Hogan on the phone
     sounding as though he was trying to transfer money from
     different cards or accounts. Hogan later texted
     Washington, saying that he thought someone might have
     died, and later told her that he was watching the news
     and saw reports of the incident.

Hogan v. State, 308 Ga. 155, 155-156 (839 SE2d 651) (2020).
                                 3
     The following trial evidence is also pertinent to this appeal.

After seeing Appellant shoot Williams, Gibson unsuccessfully tried

to flag down a passing driver to help Williams; the driver testified

about being stopped by a man wearing only underwear and socks.

Gibson, who had recently been released on parole related to his

conviction for a bank robbery, then got scared and fled on foot to his

aunt’s house a few miles away; he told her that Williams had been

shot. Gibson did not call 911, but the following day, he met with a

detective to discuss the incident. Gibson told the detective that the

two assailants were driving a blue Dodge Avenger. The detective

showed Gibson a photographic lineup containing 22 photos (none of

Appellant or Hogan), and Gibson identified a man named DeShawn

Willis as the gunman. Gibson testified at trial that he was not sure

about the identification, however, because Willis had a similar facial

shape to the gunman, but a different hairstyle.

     After reviewing records for Gibson’s stolen cell phone,

discovering that it had been used in the area where Hogan had met

                                  4
Washington at her mother’s house – which was next door to

Appellant’s grandmother’s house – and speaking with Washington

and with Appellant’s girlfriend Tiffany Combs, the detective

suspected Appellant and Hogan of committing the crimes. On

October 8, 2014, the detective showed Gibson two photographic

lineups, one including Appellant’s photo and the other including

Hogan’s photo. Gibson identified Appellant as the person who

robbed him and shot Williams and identified Hogan as the driver.

Gibson testified at trial that he was “positive” about those

identifications.

     In a redacted version of Combs’s audio-recorded statement to

the detective that was played at trial, Combs acknowledged that she

owned a blue Dodge Avenger and said that Appellant had taken the

car on the night of the shooting, after telling her that he and Hogan

were “going to be getting into something.” Combs also said that

Appellant had previously told her that he robs people by acting like

he is going to shoot them and making them strip out of their clothes.

                                 5
The State presented evidence that Appellant was previously

convicted of burglary. Neither Appellant nor Hogan testified at trial.

     (b) Appellant contends that the evidence presented at his trial

was legally insufficient to support his convictions because Gibson’s

identification of him as the gunman was not credible. Appellant

points to evidence that Gibson was a paroled bank robber who fled

the scene of the shooting, did not immediately call 911, and initially

identified someone other than Appellant as the gunman. All of that

is true, but in evaluating the sufficiency of the evidence under the

constitutional due process standard set forth in Jackson v. Virginia,

443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979), “‘[w]e do not

determine the credibility of eyewitness identification testimony.

Rather[,] the determination of a witness’[s] credibility, including the

accuracy of eyewitness identification, is within the exclusive

province of the jury.’” Reeves v. State, 288 Ga. 545, 546 (705 SE2d

159) (2011) (citation and punctuation omitted). And “[t]he testimony

of a single witness is generally sufficient to establish a fact.” OCGA

                                  6
§ 24-14-8.

      Gibson explained to the jury at trial that he was unsure about

his   initial   pretrial   identification   but   “positive”   about   his

identification of Appellant as the gunman and Hogan as the driver

in the subsequent photo lineups. Gibson also identified Appellant in

court as the gunman, and his testimony was corroborated by, among

other things, Combs’s statement to the detective and Hogan’s

statement to his cousin Washington. The jury was entitled to credit

Gibson’s identification of Appellant and to rely on that testimony as

well as the other evidence of Appellant’s guilt. See Vega v. State, 285

Ga. 32, 33 (673 SE2d 223) (2009) (“‘It was for the jury to determine

the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.’” (citation omitted)). When properly

viewed in the light most favorable to the verdicts, the evidence

presented at trial was sufficient to authorize a rational jury to find

Appellant guilty beyond a reasonable doubt of the crimes of which

he was convicted. See Jackson, 443 U.S. at 319.

                                     7
     (c) Appellant also argues that the trial court should have

granted a new trial under the “thirteenth juror” standard. We have

explained that

     [e]ven when the evidence is legally sufficient to sustain a
     conviction, a trial judge may grant a new trial if the
     verdict of the jury is “contrary to . . . the principles of
     justice and equity,” OCGA § 5-5-20, or if the verdict is
     “decidedly and strongly against the weight of the
     evidence.” OCGA § 5-5-21. When properly raised in a
     timely motion, these grounds for a new trial – commonly
     known as the “general grounds” – require the trial judge
     to exercise a “broad discretion to sit as a ‘thirteenth
     juror.’” In exercising that discretion, the trial judge must
     consider some of the things that [he] cannot when
     assessing the legal sufficiency of the evidence, including
     any conflicts in the evidence, the credibility of witnesses,
     and the weight of the evidence.

White v. State, 293 Ga. 523, 524-525 (753 SE2d 115) (2013) (citation

omitted). “‘[T]he decision to grant or refuse to grant a new trial on

the general grounds is vested solely in the trial court.’” Thrift v.

State, 310 Ga. 499, 503 (852 SE2d 560) (2020) (citation omitted).

Thus,

     “[w]hen a defendant appeals the trial court’s denial of a
     motion for new trial, an appellate court does not review
     the merits of the general grounds.” Instead, this Court’s
                                  8
     review of [the] trial court’s ruling on the general grounds
     is limited to sufficiency of the evidence under Jackson v.
     Virginia.

Thrift, 310 Ga. at 503 (emphasis in original; citation omitted).

     As Appellant acknowledges, the trial court applied the correct

“thirteenth juror” standard. Compare White, 293 Ga. at 525. And as

discussed in the previous subdivision, the evidence was sufficient to

support Appellant’s convictions under Jackson v. Virginia.

Accordingly, this enumeration of error is meritless.

     2. Although Appellant’s claims have no merit, the State

forthrightly points out that the record shows a sentencing error.

Because the aggravated assault of Gibson by pointing a gun at him

(Count 6) was part of the same transaction as the armed robbery of

Gibson (Count 4), the trial court should have merged Count 6 into

Count 4. See Thomas v. State, 289 Ga. 877, 880 (717 SE2d 187)

(2011) (“Because aggravated assault [with a deadly weapon] does

not require proof of any element that armed robbery does not,

convictions for both offenses will merge . . . if the crimes are part of

                                   9
the same ‘act or transaction.’” (citation omitted)). Accordingly, we

vacate Appellant’s conviction and 20-year concurrent sentence for

Count 6 as we did in Hogan’s case. See Hogan, 308 Ga. at 155 n.1.

     Judgment affirmed in part and vacated in part. All the Justices
concur, except Colvin, J., not participating.




                                10